DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al 20180260334 herein Asano in view of Thomas et al 20180024920 herein Thomas.
Per claim 1, Asano discloses: a non-volatile storage medium, non-volatile storage medium having a logical block address (LBA) space including a plurality of non-contiguous blocks; (fig. 1, ¶0039; NSID to LBA mapping)  a controller; and a storage medium for tangibly storing thereon program logic for execution by the controller, the stored program logic causing the controller to (fig. 1 comp 130) map a plurality of namespaces to the non-contiguous blocks by mapping a plurality of blocks (fig. 6 ¶0052 and ¶0053; discloses that the cluster/blocks address are not contiguous and don’t need to be reordered) perform at least one re-mapping of LBA values defined in the namespace to other LBA values defined in a capacity of the non-volatile storage medium; (¶0012;  re-order the entries in the second look up table to ensure the new entry is contiguous with the set of entries containing the same namespace identifier examiner notes that the managing of the mapping table while performing wear leveling requires a remapping of LBA’s) and translate LBA values in the namespace to physical block address (PBA) values using the namespace map (¶0014 and ¶0017; converting, by a controller, a namespace identifier to a base address using a first look up table, the namespace identifier associated with a logical address allocated to data for a nonvolatile semiconductor storage device).
Asano discloses namespace mapping to non-contiguous blocks but does not specifically disclose: a plurality of blocks each having a same first size from the non-contiguous blocks to a respective namespace and mapping at least one block having a second size smaller than the first size in the non-contiguous blocks to the respective namespace; store a namespace map based on the mapping.
However, Thomas in an analogous art discloses: a plurality of blocks each having a same first size from the non-contiguous blocks to a respective namespace and mapping at least one block having a second size smaller than the first size in the non-contiguous blocks to the respective namespace; store a namespace map based on the mapping (¶0043; closed blocks 604 that have been fully programmed and open blocks 606 that are unprogrammed, or partially programmed, and available to receive additional data…..the controller 102, via the block address entropy module 112, generates and maintains a logical block address (LBA) range data structure 608 for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100; examiner notes that a first block size and second block size is interpreted as a full block of contiguous blocks and a partial block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Asano and Thomas because Thomas’s process of garbage collection using entropy information reduces procession overhead (¶0080).
Per claim 2, Thomas discloses: wherein the namespace map is adjusted to map the blocks of LBA values defined in the namespace to second blocks of LBA values defined in the capacity of the non-volatile storage medium (¶0025; data is moved and mapping is effectively updated to new data address).
Per claim 3, Thomas discloses: wherein the LBA values in the second blocks are contiguous (¶0025; effect of garbage collection is blocks are consolidated and valid data is moved to rid of partial blocks).
Per claim 4, Thomas discloses: wherein mapping LBA values defined in the namespace to LBA values defined in the capacity is reduced after an adjustment from mapping to the non-contiguous blocks to mapping to the second blocks (¶0080; as a result of garbage collection based on entropy info, processing overhead is reduced when mapping).
Per claim 5, Thomas discloses: wherein the blocks of the LBA values have a same predetermined block size (¶040 and ¶0043).
Per claim 6, Thomas discloses: wherein the predetermined block size is a power of two (¶0040 and ¶0044).
Per claim 7, Thomas discloses: wherein sequential LBA values in the namespace are mapped to sequential LBA values in the second blocks of LBA values defined in the capacity of the non-volatile storage medium (¶0043).
Per claim 8, Thomas discloses: wherein the second blocks have at least one fewer blocks having a second size smaller than the first size than the non-contiguous blocks; and each block having a second size smaller than the first size is identified in the namespace map as a portion of a block of a predetermined number of LBA values defined in the capacity of the non-volatile storage medium (¶0025 and ¶0043).
Per claim 9, Thomas discloses: wherein the namespace map is adjusted to consolidate, in a contiguous region in the capacity, two or more free blocks of LBA values defined in the capacity of the non-volatile storage medium; and the two or more free blocks are available for allocation to a new namespace (¶0025 and ¶0056).
Per claim 10, Thomas discloses: wherein the namespace map is adjusted via adjusting mapping from LBA values defined in the capacity of the non-volatile storage medium and physical addresses in the non-volatile storage medium (¶056 and ¶0025).
Per claim 11, Thomas discloses: wherein when LBA values defined in the namespace are mapped to the non-contiguous blocks of LBA values, the non-contiguous blocks of LBA values are mapped to a set of physical addresses; and when the namespace map is -- 49 --Patent ApplicationAttorney Docket No. 120426-055701/US adjusted to map the LBA values defined in the namespace to the second blocks of LBA values, the second blocks of LBA values are remapped to the set of physical addresses (¶0056).
Per claim 12, Thomas discloses: wherein the namespace map is adjusted via mirroring data stored in a first portion of the non-volatile storage medium identified by LBA values in the non-contiguous blocks onto a second portion of the non-volatile storage medium identified by LBA values in the second blocks (¶0056).
Claims 13 is the method claim corresponding to the device claim 1 and is rejected under the same reasons set forth in connection with the rejection of claims 1.
Per claim 14, Asano discloses: wherein the performing at least one re-mapping of LBA values includes changing a mapping between the LBA values defined in the entire capacity of the non-volatile storage medium and the physical addresses (¶0012;  re-order the entries in the second look up table to ensure the new entry is contiguous with the set of entries containing the same namespace identifier examiner notes that the managing of the mapping table while performing wear leveling requires a remapping of LBA’s).
Per claim 15, Thomas discloses: wherein the performing at least one re-mapping of LBA values includes removing a gap in LBA values in the non-contiguous blocks (¶0025; effect of garbage collection is blocks are consolidated and valid data is moved to rid of partial blocks).
Per claim 16, Thomas discloses: wherein the performing at least one re-mapping of LBA values includes removing a gap in free blocks of the LBA values defined in the entire capacity of the non-volatile storage medium; and wherein the free blocks are available for allocation to a new named portion of the capacity of the of the non-volatile storage medium (¶0025 and ¶0056; effect of garbage collection is blocks are consolidated and valid data is moved to rid of partial blocks).
Claims 17 is the CRM claim corresponding to the device claim 1 and is rejected under the same reasons set forth in connection with the rejection of claims 1.
Per claim 18, Asano discloses: wherein the performing at least one re-mapping of LBA values includes changing a mapping between the LBA values defined in the entire capacity of the non-volatile storage medium and the physical addresses (¶0012;  re-order the entries in the second look up table to ensure the new entry is contiguous with the set of entries containing the same namespace identifier examiner notes that the managing of the mapping table while performing wear leveling requires a remapping of LBA’s).
Per claim 19, Thomas discloses: wherein the performing at least one re-mapping of LBA values includes removing a gap in LBA values in the non-contiguous blocks (¶0025; effect of garbage collection is blocks are consolidated and valid data is moved to rid of partial blocks).
Per claim 20, Thomas discloses: wherein the performing at least one re-mapping of LBA values includes removing a gap in free blocks of the LBA values defined in the entire capacity of the non-volatile storage medium; and wherein the free blocks are available for allocation to a new named portion of the capacity of the of the non-volatile storage medium (¶0025; effect of garbage collection is blocks are consolidated and valid data is moved to rid of partial blocks).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131